Exhibit 10.2 CHANGE IN CONTROL SEVERANCE AGREEMENT THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (" Agreement ") is made and entered into as of the 18th day of November, 2015 (the " Effective Date "), by and among Bear State Bank ("Bank"), a national bank and a wholly-owned subsidiary of Bear State Financial, Inc., a bank holding company ("Company"), and Matt Machen (the " Executive "). WITNESSETH: WHEREAS , the parties acknowledge that the Executive is an at-will employee of the Company and is currently serving as the Sr. Executive Vice President & Chief Financial Officer of the Company; WHEREAS , the Company desires to assure continuity of its management, to enable the Executive to devote his full attention to his responsibilities and, when faced with a possible change in control, to help the President and Chief Executive Officer of the Company and the Company's Board of Directors ("Board") assess options and advise as to the best interest of the Company and its shareholders without being influenced by the uncertainties of his own situation; and WHEREAS , to that end, the Company desires to assure the Executive that he will receive certain benefits in the case of his termination as a result of a change in control of the Company. NOW, THEREFORE , in consideration of the premises and of the mutual promises and agreements contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Executive agree as follows: 1. Term . Subject to the terms and conditions of this Agreement, the initial term of this Agreement shall begin on the Effective Date and shall continue through December 31, 2018; provided, however, that beginning on January 1, 2019, and on the first day of each year thereafter, the term of this Agreement shall automatically be extended by one year, unless either the Company, based on action taken by its Chief Executive Officer, or the Executive shall have provided notice to the other at least one hundred eighty (180) days before such date that the term shall not be extended. (the " Term "). If a Change in Control (as defined below) does not occur during the Term of this Agreement, no payments or other benefits will be paid or payable to the Executive under this Agreement. 2. Certain Definitions . For purposes of this Agreement, the following words and phrases shall have the following meanings: (a)
